DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 
Claim 1 introduces new matter. The new matter is “a straight line connecting the first and second sides.” As can be seen in Examiner annotated Applicant figure 2 below, there is no straight line connecting the first side to the second side. Rather the first and second sides are connected by means of the U-shaped patter formed by the third, fourth, and fifth sides. 
    PNG
    media_image1.png
    627
    596
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, 
	Claim 1 is indefinite because of the term “other circuits including a driver”. This is indefinite because the claim does not state what “other circuits” are. As best Examiner understands the claim the driver is in addition to other circuits, however what the other circuits are not definite. Therefore, the claim lacks metes and bounds because anything and everything can be other circuits. Thus, one of ordinary skill in the art would not know what is and what is not encompassed by the claim.
 




Claims 1, and 3-7
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (US 4,760,434) (“Tsuzuki”), in view of ST VNH3SP30 data sheet (“ST”).

    PNG
    media_image2.png
    762
    618
    media_image2.png
    Greyscale
 
	Regarding claim 1, Tsuzuki teaches at least in figure 1, and Examiner’s annotated figure 1s above:
a heat source element (12); 
a temperature sensing element (13); and 
wherein, as seen in a plan view (figure 1), the heat source element has at least (detailed below): 
a first side (1), 
a second side (2) and a seventh side (7); and 
a fourth side, 
a fifth side (5) and a  third side (3) collectively arranged so as to connect between the first side (1) and the second side (2) (the fifth side and third side do not connect the first side and second side without the fourth side. Since Applicant in the next limitation has claimed the fourth side Examiner is not issuing a 112 rejection), 
the fourth side (4) connecting together one end of the first side (1) and one end of the third side (3), and 
the fifth side (5) connecting together one end of the second side (2) and another end of the third side (3); 
a sixth side (6) having one end connected to another end of the first side (7) and that extends in a same direction as the seventh side (7) (figure 1 shows 6 and 7 are parallel), and 
an eighth side (8) connecting together another end of the sixth side (6) and another end of the seventh side (7),  
wherein the temperature sensing element (13) is arranged nearer to the third side (3), and 
a straight line connecting the first and second sides.

Regarding the limitation,
a distance between a central portion of the temperature sensing element and the fourth side  is larger than a distance between the central portion of the temperature sensing element and the third side.
Tsuzuki does not explicitly teach the above dimensions. However, it would have been obvious to one of ordinary skill in the art to optimize the placement of the temperature sensing element in order to gain the most accurate temperature measurement of the device. 
Further, additionally, or alternatively, figure 1 shows a plan view of element 13. Figure 2 shows a cross section of figure 1 along the line α-α. Figure 2 only shows a single temperature diode 25. Figure 3 is the circuit contained in element 13 of figure 1. Figure 3 shows at least three temperature diodes 25. Therefore, the diode shown in figure 2 (25) is but one of the plurality of diodes 25 shown in figure 3. Based upon this, it would have been obvious to one of ordinary skill in the art that the rest of the diodes could be evenly spaced above and below line α-α, or they could all be above line α-α, or they could all be below line α-α. Because the diodes could have placed anywhere above and below line α-α there would be some diodes which would be closer to side 3, as they are below line α-α, than to sides 4 and 5. It would be a matter of optimization for one of ordinary skill in the art to place at least one temperature diode closer to line 3. This is because the placement of, and the number of temperature diodes is a result effective variable. One would want more diodes in order to get a more accurate temperature, and since diodes take up space, the placement of the diodes would be a layout engineering problem. Thus, the layout could be optimized based upon the number diodes, and one practical solution would be to have at 

Tsuzuki does not teach:
other circuits including a driver configured to drive the heat source element, 
a second side (Tsuzuki 2) and a seventh side (Tsuzuki 7) respectively facing the other circuits; and 
wherein the heat source element, the temperature sensing element and the other circuits including the driver are mounted on a single chip, and 
the other circuits including the driver are arranged outside a rectangular area demarcated by the first, second, sixth, seventh and eighth sides.

ST teaches:
other circuits including a driver configured to drive the heat source element (block diagram on page 1, diagram on page 2), and
wherein the heat source element, the temperature sensing element and the other circuits including the driver are mounted on a single chip (See ST block diagrams)
It would have been obvious that the heat source element (power transistors) and the thermal protection circuit of Tsuzuki would have been used in another semiconductor device/circuit. 
One such semiconductor device is VNH3SP30. This is a device from ST manufactured in at least 2004. As can be seen in the block diagram on page 1, the device of Tsuzuki would include the over temperature A-B and the four transistors shown. The logic block would the main 

 
Tsuzuki and ST does not teach the specific arrangement of parts described below:
a second side (Tsuzuki 2) and a seventh side (Tsuzuki 7) respectively facing the other circuits (ST); and 
the other circuits including the driver are arranged outside a rectangular area demarcated by the first, second, sixth, seventh and eighth sides.

However, because the prior art teaches all the parts, the specific arrangement of the parts is an obvious matter of design choice. MPEP 2144.04(VI)(C). This is because it has not been shown that the shifting the position of the parts in relation to heat source element and temperature sensing element would have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Thus, because the prior art teaches all the claimed structural elements, and the relationship between the other circuits and heat source element and temperature sensing element would not change the operation of the device the placement of each of the above elements in relation to each other is a matter of design choice which one of ordinary skill in the art would have found obvious.
Regarding claim 3, Tsuzuki teaches at least in figure 1, and Examiner’s annotated figure 1s above:
Examiner’s annotated figure 1s teach the distance relationships, and Tsuzuki strongly implies that in figure 1 y1 is 25% to 75% of y0, as it appears that y1 is half of y0. Therefore, based upon the teachings of Tsuzuki and figure 1 it would have been obvious before the effective filing date that the above ratio could have been met by following the teachings of Tsuzuki.
Regarding claim 4, Tsuzuki teaches at least in figure 1, and Examiner’s annotated figure 1s above:
Examiner’s annotated figure 1s teach the distance relationships, and Tsuzuki strongly implies that y1 is half of y0. 
It would have been obvious to one of ordinary skill in the art to optimize y1 as a percentage of y0 because it would have been obvious to maximize the power region 12 in order to increase the amount of current of the power devices shown in region 12 of figure 2. One way that one could maximize the amount of current is by increasing the area 12. An obvious way to do this is by moving the control region 13 to be closer to the contact pad 14. This would free up area between 13 and region x3 which would have resulted in a larger power device in the region of 12. Which would then allow for more current through the device.
Regarding claims 5-6, Tsuzuki teaches at least in figure 1, and Examiner’s annotated figure 1s above:
The relationships of claims 5-6 are also strongly implied by Tsuzuki based upon Examiner’s annotated figure 1s above. Further, each of the relationships are a matter of optimizing the device in order to optimize the current capacity of the device. Thus, the claimed ratios are a matter of optimization.
Regarding claim 12, the combination of Tsuzuki and ST teach:
the temperature sensing element is arranged between the heat source element and the other circuits.
This is because the temperature sensing element is located inside the U-shaped structure of the heat source element. Therefore, the placement of the other circuits around the temperature sensing element as described in claim 1 would obviously lead to the temperature sensing element arranged between the heat source element and the other circuits.
Regarding claim 13, the combination of Tsuzuki and ST teach:
Wherein the temperature sensing element (Tsuzuki 13) includes
A first TE side facing the third side (Tsuzuki side of 13 facing 3), and 
a second TE side facing the fourth side (Tsuzuki side of 13 facing 4), 
wherein a distance between the first TE side and the third side is shorter than a distance between the second TE side and the fourth side (this limitation is substantially similar to the limitation of the distance to the central portion of the temperature sensing element found in claim 1. Therefore, this limitation is rendered obvious for the same, or substantially, similar reasons given in claim 1.
Regarding claim 14, Tsuzuki teaches at least in figure 1, and Examiner’s annotated figure 1s above:
Claim 14 is rejected for the same rational give in claim 13. Where the thermal protection circuit in Tsuzuki figure 3 encompasses the temperature sensing element.
Regarding claim 15, 
.



Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki et al. (US 4,760,434) (“Tsuzuki”), in view of ST VNH3SP30 data sheet (“ST”), in view of Thierry (US 6,137,165) (“Thierry”).
Regarding claim 7, 
Regarding the limitation, 
 a majority of the space portion is occupied by the thermal protection circuit,
This limitation concerns two aspects of the device. The first is the size of  the heat source element 12, and the second is the size of thermal protection circuit 13. Therefore, this limitation appears to be a change in size in both the heat source element and a change in size in the thermal protection circuit. One of ordinary skill in the art would want to change the size of the heat source element 12 in order to increase or decrease the power capacity of the device. One of ordinary skill in the art would want to increase or decrease the size of the thermal protection circuit in order more accurately, or less accurately detect the temperature of the device. The determination of the level of accuracy would be based upon the specifications designed for. Further, the Federal Circuit has held in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV). Thus, the limitation above would have been obvious to one ordinary skill in the art for the reasons indicated above. 



the thermal protection circuit includes:
a constant current source that supplies a constant current to the temperature sensing element and a reference voltage circuit; and
a comparator that compares together a reference voltage from the reference voltage circuit and a voltage occurring in the temperature sensing element.

Thierry teaches, e.g. in figure 5:
the thermal protection circuit includes (figure 5):
a constant current source (83 or 85)  that supplies a constant current to the temperature sensing element (83 and 85 supply current to figure 5) and a reference voltage circuit (Vcc); and
a comparator (92) that compares together a reference voltage from the reference voltage circuit and a voltage occurring in the temperature sensing element (92 compares voltage from the output of 90 and the output of 82).
It would have been obvious before the effective filing of the current application to replace the thermal protection circuit of Tsuzuki with the thermal protection of Thierry because a comparing circuit based upon current is an obvious variant of a comparing circuit based upon voltage. This statement is supported at least by figures 5 and 17 of previously cited prior art reference Hasegawa (US 5,869,878). Where Hasegawa figure 5 compares current and figure 17 compares voltage.

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art does not teach the plurality of sides of the heat source element and the other circuits mounted on a single chip. Examiner respectfully disagrees for the reasons illustrated in the analysis of claim 1 above. Examiner further notes that the claims continue to endure 35 USC § 112 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822